Candler, Justice.
The defendant in this case was convicted of violating a penal ordinance of the City of College Park, Georgia. In an application to the Superior Court of Fulton County for the State’s writ of certiorari he attacked the constitutionality of the ordinance under which he was convicted, on a specified ground. The writ was granted but was overruled at the hearing. The exception is to that judgment. Held:
The Court of Appeals and not this court has jurisdiction to review a judgment overruling an attack made on the constitutionality of a municipal ordinance. Perkins v. Hattiesburg Brick Work, 212 Ga. 804 (96 S. E. 2d 361), and the cases there cited. Hence, this case must be and is

Transferred to the Court of Appeals.


All the Justices concur.